IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 June 2, 2009
                                No. 08-50864
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ABEL CASTILLO, also known as Junky,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:08-CR-62-ALL


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Abel Castillo pleaded guilty, pursuant to a written plea agreement, to
being a felon in possession of a firearm, and the district court sentenced him to
24 months in prison to be followed by two years of supervised release. The
offense occurred on or about May 31, 2003; however, the Government did not file
the indictment until January 9, 2008. On appeal, Castillo argues that the




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-50864

Government’s pre-indictment delay violated his due process rights and that the
district court clearly erred in not making specific findings on the issue.
      Castillo did not raise the issue of pre-indictment delay prior to sentencing,
nor did he manifest an intention to preserve the issue for appeal by entering a
conditional guilty plea. See United States v. Bell, 966 F.2d 914, 915-16 (5th Cir.
1992). A review of the plea colloquy reveals that the district court provided the
appropriate admonitions to ensure that Castillo entered a voluntary guilty plea
and understood the consequences of entering the plea. See Boykin v. Alabama,
395 U.S. 238, 244 (1969); see also United States v. Lampazianie, 251 F.3d 519,
524 (5th Cir. 2001); F ED. R. C RIM. 11. Accordingly, because Castillo entered an
unconditional and voluntary guilty plea, this court is precluded from considering
the merits of his pre-indictment delay claim.       See United States v. Sealed
Appellant, 526 F.3d 241, 242 (5th Cir.), cert. denied 129 S. Ct. 521 (Nov. 2008);
Bell, 966 F.2d at 915-16; United States v. Brice, 565 F.2d 336, 337 (5th Cir.
1977).
      AFFIRMED.




                                        2